Title: From George Washington to Jonathan Trumbull, Sr., 23 October 1778
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Sir
            Head Quarters Fredericksbg 23d Octobr 1778
          
          By the inclosed Resolution you will find the determination of Congress to remove the Troops of the Convention from the State of Massachusetts to Charlottville in Virginia, should not the conditions therein required have been complied with. I have directed Genl Heath, should it be found necessary, to put those troops in motion as quick as possible, as the Season is already far advanced, and the distance, from the place of their present Cantonments to that of their destination, very considerable. I propose, as the most speedy way of forwarding the prisoners, that each State shall furnish a guard of Militia through its own Boundaries, and Carriages to transport their Baggage. Should they move I have desired Genl Heath to give you notice when they will march from their present quarters, and by what Route, that you may have due time to order a proper escort; and I mention the matter to you at this early period, that you may make such provision for their passage thro’ Connecticut as you may think necessary. I have the honor &c.
        